Citation Nr: 0619971	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  04-36 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) 
and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had recognized active service from June 1969 to 
February 1972.  He served in Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arises 
from decisions of a regional office (RO) of the Department of 
Veterans Affairs (VA), that denied service connection for 
PTSD.  The record reflects that the veteran has reported on 
several occasions, including at the hearing in June 2005, 
that he has been depressed since he served in Vietnam.  The 
record also reflects that depression has been diagnosed on 
several occasions.  Accordingly, the Board has enlarged the 
issue to include entitlement to service connection not only 
for PTSD but also for depression.

A video conference hearing was held in June 2005 before the 
undersigned Veterans Law Judge of the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran served in Vietnam, at Phan Thiet, from March 9, 
1970, to February 1, 1971.  He served with Company D, 1st Bn 
(M), 50th Infantry.  

The veteran claims that another soldier was killed right in 
front of him when his base camp was attacked with mortars or 
when the camp was infiltrated by enemy troops.  He asserts 
that this incident occurred at about 8 p.m., during the 
period between December 25, 1970, and January 1, 1971.  He 
states that he does not know the name of the soldier who was 
reportedly killed.  

The Board believes the veteran has provided enough 
specificity to facilitate a search for more information by 
the United States Armed Services Center for Unit Records 
Research (CURR), now known as the U.S. Army and Joint 
Services Records Research Center (JSRRC).  

Accordingly, the case is REMANDED for the following action:

1.  Contact JSRRC, providing the name of 
the veteran's unit, the dates the veteran 
served in Vietnam, and the locale where he 
performed his Vietnam service.  Ask JSRRC 
to search for information pertaining to 
the alleged stressor during the period 
from December 1970 to January 1971.  

2.  If the occurrence of an alleged 
stressor is verified, then schedule a VA 
psychiatric examination.  In the referral 
to the examiner, specify the stressor that 
has been established by the record.  The 
examiner must be instructed that only this 
event may be considered in determining 
whether the appellant meets the criteria 
for a diagnosis of PTSD for VA 
compensation purposes.  It should be 
emphasized that if the examiner renders a 
diagnosis of PTSD that is not clearly 
based upon this stressor, the examination 
would be inadequate for rating purposes.  
If PTSD is not diagnosed, the examiner 
should offer an opinion as to whether 
there is at least a 50 percent probability 
or greater that the veteran has a 
psychiatric disorder, such as depression, 
that began during his military service or 
is related to any incident of such 
service.

To facilitate the opinion, the claims 
folder and a copy of this REMAND 
must be made available for the examiner's 
review of the veteran's pertinent medical 
history.  It is imperative that the 
questions posed in this REMAND be answered 
so VA has sufficient information to 
adjudicate the pending claim.  

3.  Then readjudicate the claim in light 
of any additional evidence obtained, to 
include the claim of entitlement to 
service connection for depression.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, send him and 
his representative a supplemental 
statement of the case and give them time 
to respond before returning the case to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


